Citation Nr: 0121229	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-39 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder 
with sciatica.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On December 21, 1999, the Board issued a decision which 
denied entitlement to service connection for a low back 
disorder with sciatica.  The veteran appealed the Board's 
December 1999 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon an Unopposed Motion 
for Remand and to Stay Further Proceedings by the Secretary 
of Veterans Affairs, issued an Order dated December 8, 2000, 
which vacated and remanded the Board's decision.


REMAND

The Secretary of Veterans Affairs Unopposed Motion (upon 
which the Court's December 8, 2000, Order was based) noted 
that a remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation sets forth notice and 
assistance provisions for VA to follow with regard to claims.  
In view of the Court's Order, review of the record to ensure 
compliance with the Veterans Claims Assistance Act of 2000 is 
necessary.  Further, the Board believes that additional 
development of the medical evidence should be undertaken 
prior to a final disposition of the appeal.  Specifically, 
the Board believes that a VA examination would be helpful.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and take any necessary action 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  The veteran should be afforded a VA 
examination to determine the diagnosis 
and etiology of any current low back 
disorder.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not that any currently 
identified low back disorder is related 
to the veteran's active service or any 
incident thereof.  All opinions should be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the benefit 
sought is granted in full, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

After completion of the above, the RO should return the case 
to the Board for review.  The purpose of this remand is to 
comply with the Court's December 8, 2000 Order, and to also 
ensure compliance with applicable laws and regulations, 
including the Veterans Claims Assistance Act of 2000.  The 
veteran and his representative are free to submit any 
additional evidence and/or argument in connection with the 
matters addressed by the Board in this remand.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




